Citation Nr: 0923119	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  04-43 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, to include as due to exposure to herbicide 
agents.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1948 to February 
1954 and from March 1954 to March 1973.  The appellant seeks 
surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied 
service connection for the cause of the Veteran's death.

In a November 2006 decision, the Board denied the appellant's 
claim for service connection for the cause of the Veteran's 
death.  The appellant appealed the Board decision to the 
United States Court of Appeals for Veterans Claims.  Pursuant 
to a Joint Motion for Remand, a July 2008 Order of the Court 
remanded the claim for readjudication in accordance with the 
Joint Motion for Remand.  The Board remanded the claim in 
accordance with the Order of the Court in July 2008.  


FINDINGS OF FACT

1.  The Veteran served from May 1948 to February 1954 and 
from March 1954 to March 1973, including service in the 
Republic of Vietnam.  

2.  Many years after service, the Veteran developed renal 
carcinoma with metastasis of the lungs, from which he died in 
February 1996.  That condition was not caused by any incident 
of service, or any aspect of service, including exposure to 
herbicide agents.   

3.  At the time of the Veteran's death, service connection 
was not established for any disorders.

4.  The Veteran did not die of a service-connected disability 
nor may he be presumed to have died of a service-connected 
disability.




CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2008).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2008).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2008).

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  A current 
disability must be related to service or to an incident of 
service origin.  A Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the Veteran's service and the disability.  Boyer v. 
West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 
F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, such as malignant tumors, if they 
are shown to be manifest to a degree of 10 percent or more 
within one year following the Veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

A Veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents.  In the case of such a Veteran, service 
connection for certain diseases will be rebuttably presumed 
if they are manifest to a compensable degree at any time 
after service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2008).  This presumption of service 
connection may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 
3.307(d) (2008).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that a current disability exists 
and that the current disability was either caused by or 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's period of active duty from March 1954 to March 
1973 included service in Vietnam from September 1967 to April 
1969 and from February 1971 to September 1971.  Thus, the 
Veteran will be afforded the presumption of exposure to 
herbicides during his service in Vietnam.  However, renal 
cell carcinoma is not a disability associated with exposure 
to herbicide agents.  Therefore presumptive service 
connection for renal carcinoma, the cause of the Veteran's 
death, due to exposure to Agent Orange is not warranted 
because the condition is not a disability associated with 
exposure to herbicide agents.  38 C.F.R. § 3.309(a).  

Having determined that the appellant is not entitled to 
presumptive service connection for the cause of the Veteran's 
death, the Board must now evaluate whether the appellant is 
entitled to service connection on a direct basis for the 
cause of the Veteran's death.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994) (Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, 98 Stat. 2724 
(1984) does not preclude a Veteran from establishing service 
connection with proof of actual direct causation).      

The Veteran died in February 1996.  A February 1996 death 
certificate listed his cause of death as renal carcinoma with 
metastases to the lungs.  

The Veteran was not service-connected for any condition prior 
to his death.  Service medical records show that in July 
1950, the Veteran was treated for pyelonephritis of the right 
kidney that was due to an unknown organism.  A September 1953 
service medical record indicates that the Veteran received 
treatment for pyelonephritis, cystitis, and chronic 
prostatitis.  On separation examination in April 1972, the 
Veteran's genitourinary system was found to have no 
abnormalities.   

In a December 1973 VA medical report, the Veteran complained 
of kidney problems in the form of left flank pain.  A January 
1974 VA medical report shows that the Veteran reported 
continued back pain and persistent evidence of microscopic 
hematuria in the urine.  The physician noted that the Veteran 
had been treated for kidney infections in the past.  
Examination revealed no significant findings.  An intravenous 
pyelogram (IVP) showed a question of an abnormality in the 
upper pole of the right kidney.  The Veteran subsequently 
underwent an infusion nephrotomogram, and the test results 
showed no evidence of a tumor about the kidneys.  

Post-service VA and private medical records dated from 
September 1995 to January 1996 show that in September 1995, 
the Veteran was hospitalized for renal failure.  He was noted 
to have a history of chronic renal insufficiency and suffered 
from weight loss and anemia.  He underwent a colonoscopy in 
December 1995 to remove hyperplastic polyps in the rectum and 
distal sigmoid colon.  There was no evidence of malignant 
tumors about the colon.  A December 1995 CT scan revealed a 
large left soft tissue attenuating retroperitoneal mass that 
was most compatible with hypernephroma with metastatic 
disease involving the left adrenal as well as extensive 
periaortic adenopathy throughout the entirety of the abdomen 
and possibly upper pelvis.  There was also left pleural 
effusion and innumerable noncalcified pulmonary nodules 
compatible with metastatic disease from hypernephroma.  The 
Veteran was diagnosed with renal cell carcinoma that was 
confirmed by biopsy and also found to have metastatic lung 
disease bilaterally.  He died from renal cell carcinoma in 
February 1996.

On VA examination in June 2004, the examiner reviewed the 
entire claims file and found that the Veteran's death was the 
result of renal cell carcinoma with diffuse metastatic 
disease.  The examiner based that opinion on a December 1995 
pathology report, in which a biopsy that was taken of a 
retroperitoneal mass showed renal cell carcinoma.  The 
examiner also noted that subsequent hospitalizations had 
indicated that the Veteran had renal cell carcinoma with 
metastatic disease to the lungs.

At a July 2005 VA examination, the examiner reviewed the 
entire claims file and noted that the Veteran was treated for 
pyelonephritis and prostatitis during service.  However, he 
found that there had been no evidence of renal cell carcinoma 
at that time.  The examiner explained that would also not fit 
the natural history of the disease if there had been evidence 
of renal cell carcinoma at the time.  The examiner stated 
that although the Veteran presumably had exposure to Agent 
Orange during his service in Vietnam, renal cell carcinoma 
was not one of the malignancies found to be associated with 
Agent Orange exposure.  He observed that the Veteran's 
condition had deteriorated fairly rapidly with resultant 
death once a diagnosis of renal cell carcinoma had been made.  
The examiner opined that the Veteran had died from renal cell 
carcinoma with metastasis to the lung and that the primary 
tumor was renal cell carcinoma.  The examiner found that the 
disease in the lungs was likewise related to metastasis from 
the renal cell carcinoma.  The examiner stated that there was 
no relationship between the pyelonephritis and prostatitis 
that occurred during service and the later diagnosis of renal 
cell carcinoma which caused the Veteran's death.  The 
examiner concluded that the renal cell carcinoma was not 
caused by or a result of the Veteran's in-service kidney 
trouble.  

On VA examination in February 2009, when the examiner 
reviewed the entire claims file, the examiner noted that the 
Veteran had complained of kidney problems in 1973 and that a 
urinalysis had indicated microscopic hematuria.  The examiner 
also noted that a 1974 IVP showed a question of an 
abnormality in the upper pole of the right kidney and that a 
subsequent nephrotomogram revealed no evidence of tumors 
about the kidneys.  The examiner found that there had been no 
evidence of renal cell carcinoma in 1973 or 1974 because the 
suspicious lesion about the right kidney had been excluded by 
infusion nephrotomogram.  Additionally, he stated that there 
had been no x-ray evidence to suggest a tumor about the left 
kidney at that time.  Regarding the Veteran's lungs, the 
examiner found that no tumors had been diagnosed in 1973 or 
1974 and specifically noted that the Veteran's chest x-rays 
had remained clear as late as August 1995.  The examiner 
explained that it would be unlikely in the extreme for renal 
cell carcinoma to have been present in 1974 but not be 
detected or manifest itself until 1995, which was a span of 
21 years.  The examiner further explained that there were 
many risk factors for renal cell carcinoma, including 
smoking, alcohol, occupational exposure, obesity, analgesic 
abuse nephropathy, polycystic kidney disease, and inherited 
factors.  The examiner stated that Agent Orange exposure as 
well as urinary tract infections like pyelonephritis and 
cystitis were not considered risk factors for renal cell 
carcinoma.  The examiner opined that there was no causal or 
aggravating relationship between the Veteran's genitourinary 
tract disease in service and first year post discharge from 
service and his later development of renal cell carcinoma.  
The examiner observed that the suspicious area noted in 1974 
had involved the right kidney while the Veteran had later 
developed cancer in the left kidney.    

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the July 2005 and February 2009 VA 
medical opinions finding no nexus between the Veteran's cause 
of death and his period of service, to include his exposure 
to herbicide agents, are probative and persuasive based on 
the examiner's comprehensive review of the claims file and 
thorough and detailed rationale.  Additionally, there is no 
contrary competent opinion of record.  

The Board also notes that the medical evidence of record 
indicates that the Veteran had a diagnosis of diabetes 
mellitus prior to separation from service in April 1972.  
Because diabetes mellitus is a disease for which presumptive 
service connection is warranted, the Veteran, under that 
current presumption, could have been service-connected for 
diabetes mellitus, although that presumption was not 
effective until after his death.  38 C.F.R. §§ 3.307, 3.309.  
Secondary service connection for the cause of the Veteran's 
death may be established if the Veteran's cause of death was 
due to or aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  
In this case, the Board finds that the Veteran's cause of 
death was not due to or aggravated by his diabetes mellitus.  
The June 2004, July 2005, and February 2009 VA medical 
opinions finding that the Veteran's cause of death was renal 
cell carcinoma with metastatic lung disease and that there 
was no causal or aggravating relationship between his cause 
of death and service are probative and persuasive based on 
the examiners' comprehensive review of the claims file and 
thorough and detailed rationales.  Additionally, there is no 
contrary competent opinion of record.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds the evidence of record weighs 
against a finding of a direct medical nexus between military 
service and the cause of the Veteran's death.  Thus, service 
connection for the cause of the Veteran's death is not 
warranted.  In addition, malignant tumors were not diagnosed 
within one year of separation, and renal cell carcinoma is 
not a disease associated with Agent Orange exposure, so 
presumptive service connection for the cause of the Veteran's 
death is not warranted.   

The Board has also considered the assertions of the appellant 
that the Veteran's death was related to his active service.  
The appellant, however, as a layperson, is not competent to 
give a medical opinion on diagnosis or etiology of a 
disorder.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. Brown, 10 Vet. App. 183 (1997) (layperson generally not 
capable of opining on matters requiring medical knowledge).  

In sum, the evidence shows that the Veteran developed renal 
cell carcinoma with metastatic lung disease, which led to his 
death, many years after service.  That fatal condition was 
not service-connected, and the competent medical evidence of 
record is against a finding that the Veteran's renal cell 
carcinoma was caused by any incident of service, including 
Agent Orange exposure.  The weight of the evidence shows that 
no disability incurred in or aggravated by service either 
caused or contributed to the Veteran's death.  As a 
preponderance of the evidence is against the claim for 
service connection for the cause of the Veteran's death, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2004 and April 
2004; a rating decision in July 2004; a statement of the case 
in November 2004; and a supplemental statement of the case in 
August 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


